Citation Nr: 1108059	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-34 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a back disability claimed as a strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran served in the United States Air Force Reserve with periods of active and inactive duty for training.  He evidently had active duty from June to September 1985 and had verified active duty from September to October 1990 and from October 2001 to April 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2010, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The matter of entitlement to service connection for a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has a left knee disability that had its onset or is otherwise related to his military service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In an August 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claim.  Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorder and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated by inactive duty training.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has a left knee disability that was incurred during his military service and continuously experienced knee pain since that time.  While his August 2007 initial claim described only a knee injury, in a September 2007 written statement, he said that he was treated for a left knee injury.  

In his February 2008 notice of disagreement, the Veteran said that he served during Operation Desert Storm/Desert Shield (1990), Operation Desert Fox (1999) and Operation Noble Eagle and Enduring Freedom (2001), and was "injured during [his] tour of duty in these [operations]".  During his November 2010 Board hearing, the Veteran testified that, in approximately 2000, his knee "just gave out" on a normal day while he was in the Reserves (see hearing transcript at pages 9 and 12).  He stated that the injury occurred when he was "at home" (Id. at 12) and that he thought he had drilled before then (Id. at 13).  The Veteran said he was treated for knee pain four or five times by VA (Id. at 10-11).

Service clinical records indicate that, on June 12, 1998, the Veteran was seen in the clinic for complaints of knee pain.  Objectively, there was full range of knee motion, with no instability or effusion.  The diagnosis was patellofemoral pain syndrome.  He was placed on limited duty for two weeks.  The records are not otherwise referable to knee problems.  A knee disability was not noted in a December 1998 Pre-Deployment Health Assessment, a February 1999 Post-Deployment Health Assessment, or on October 2000 and January 2001 Annual Medical Certificates.  A March 2003 service medical examination report does not refer to any knee problems and a January 2006 Certificate of Medical Examination for the United States Civil Service Commission shows full range of motion of the Veteran's extremities.

A January 2001 VA outpatient record reveals that the Veteran was seen with complaints of knee pain for the past 10 days and denied injury or trauma.  Objectively, he walked with some stiffness and there was crepitus and decreased range of motion secondary to pain, but no knee deformity, tenderness, swelling, or erythema.  The assessment was osteoarthritis for which prescribed medication and topical balm were recommended.  The subsequent VA and non-VA medical records, dated through 2010, are not referable to complaints or diagnosis of, or treatment for, a knee injury.

In August 2007, the Veteran submitted a formal claim for service connection for a knee injury that occurred in 2000.

The Veteran has contended that service connection should be granted for a left knee disability.  Although the evidence shows that the Veteran was treated for patellofemoral pain syndrome in June 1998, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  Rather, the record reflects that his knee was normal on examination prior to separation from service in March 2003 and at the January 2006 Civil Service Commission examination.  The only evidence of a left knee disorder is in 2001 when a VA clinician diagnosed osteoarthritis.  In short, no medical opinion or other medical evidence relating the Veteran's osteoarthritis of the left knee to service or any incident of service has been presented.  In fact, it is unclear from the record if the Veteran has a currently diagnosed left knee disorder.  See Degmetich and Brammer, supra.

As a lay person, the Veteran is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Although the Veteran has stated that he injured his left knee during service in 2000 just after participating in Reserve drills and had knee pain since that time, the Board finds that his statements regarding this injury and continuity of symptomatology are not credible.  Specifically, the Board points out that none of the Veteran's service treatment records indicate that he suffered such a knee injury and the only record of knee complaints is the June 1998 record that diagnosed patellofemoral pain syndrome was not during a period of active service and is not referable to a knee injury.  In fact, the Veteran did not report knee complaints during Pre-and Post Deployment Health Assessments in December 1998 and February 1999, or during October 2000 and January 2001 service examinations.  

Furthermore, the Veteran denied knee trauma or injury when treated by VA in January 2001.  Moreover, clinical evaluation of his knee was normal when examined in March 2003, prior to separation.  Nor did he report knee pain when examined in conjunction with the Civil Service Commission examination in January 2006.  These statements made contemporaneous to examinations are found to be more persuasive that his statements made several years later in conjunction with his claim for benefits.  And the lack of any documented treatment for a left knee injury in the more than 10 years since the purported in-service injury preponderates against a finding that he has had such a condition since service.  As such, the Veteran's contentions of having left knee problems since active service are outweighed by the contemporaneous medical evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against the claim for service connection).

The Veteran's credibility is further diminished by the fact that he has provided an inconsistent history of the onset of his knee disorder.  Specifically, in his oral and written statements, the Veteran reported that he sustained a left knee injury that caused his knee discomfort in service that worsened.  However, in January 2001, he denied a history of knee injury or trauma although, during his 2010 Board hearing, he said that his knee spontaneously gave way and that a physician said that his injury was a result of his service and the rigors of his work as a security police officer that included walking, backpacking, and running.  However, the January 2006 Civil Service Examination certificate indicates that the Veteran sought a similar job as a security guard.

Nothing in the service treatment records describes the Veteran's claimed left knee injury and the June 1998 service clinical record only describes his complaint of knee pain, but not injury.  In fact, when initially seen in the VA outpatient clinic in January 2001, the Veteran denied a history of injury and trauma and reported that his knee pain began ten days earlier, although during his 2010 hearing, the Veteran said he continuously experienced knee pain since his initial injury in 2000 (see hearing transcript at page 10).  Thus, the Veteran's accounts of his claimed left knee disability in service are so unreliable that their probative value is negligible.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a left knee disability, and his claim must be denied.


ORDER

Service connection for a left knee disability is denied.


REMAND

The Veteran also seeks service connection for a back disability.  In oral and written statements in support of his claim, he indicated that, in June 2003, while at the barracks during a period of annual training, he sustained a back injury when he got out of bed too quickly and continuously experienced back pain since that time.  

A June 2003 service clinical record reflects the Veteran's complaints of left dorsal pain and that he pulled a muscle getting out of bed.  The pertinent diagnosis was latissimus dorsi strain.  A June 2003 Line of Duty Determination (AF Form 348) indicates that the Veteran reported to the clinic for left dorsal pain and said he pulled a muscle getting out of bed the previous day.  It was determined that his accidental injury was within the line of duty.  This record also shows that, when treated in July 2003, the Veteran indicated that his back was fine.

Private medical records, dated in May 2006, reflect the Veteran's complaints that three days earlier while lifting he felt a pull sensation in his right lower back.  Acute low-back strain was diagnosed.  X-rays of his lumbar spine revealed no fracture or significant degenerative change and low back syndrome was noted.

An October 2006 VA outpatient record indicates that muscle relaxant medication was prescribed for the Veteran's chronic back pain.  When seen in December 2006, the Veteran said that his back was not bothering him as much.

In light of the service treatment records that reflect a left latissimus dorsi strain, and the Veteran's report that he has back pain, the Board has determined that he should undergo a VA examination to determine the nature and etiology of any disability exhibited by back pain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his residuals of a back injury.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed. The examiner should offer diagnoses as may pertain to the Veteran's back, and an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed back disorder had its clinical onset during the Veteran's period of service (including the findings noted on the June 20, 2003 service treatment record, diagnosing latissimus dorsi strain), or is otherwise related to such period of service, or whether such a finding is unlikely (less than a 50 percent probability).

All opinions and conclusions expressed must be supported by a complete rationale in a report.  

2.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


